Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This Office action is in response to the communication filed on 04/27/2021. Applicant's submission filed on 04/27/2021 has been entered. Currently claims 2-6 are pending in the application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6 are rejected under 35 U.S.C. 101 because the claimed invention, claim 2 is directed to an abstract idea (a judicial exception), that fails to integrate into a meaningful practical application of exception, and without significantly more, and claims 3-6 depend on claim 2.   

Regarding claim 2, the claims are rejected because the claimed invention is directed to an abstract idea without significantly more. The sole independent claim is drawn to a non-transitory computer readable medium (CRM), where the CRM gives instructions to carry out a method but is not actually performing any physical steps; nothing is done or fabricated. This is just able to send instructions to perform those steps and does not cover material worked on or the structure of the build.  The claim is to a CRM that has instructions to obtaining first and third three-dimensional models representing first and second part, and generating instruction steps (with some sub-steps) to generate support structures and auxiliary structures, then generating instructions to the additive manufacturing apparatus to make the first and second parts “according to” the modelling done.  The obtaining and generating steps can be mental processes, e.g., for generating very simple shapes. 

The limitation of obtaining a three-dimensional model and generating instructions to generate support structures and auxiliary structures, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor. That is, other than reciting “using the at least one processor”, nothing in the claim element precludes the step from practically being performed in 

Additionally, this judicial exception is not integrated into a practical application. In particular, the claim is directed to a non-transitory computer readable medium (CRM), where the CRM gives instructions to carry out a method, however, nothing is actually fabricated, because it is just instructions, and it only recites one additional element – using a computer processor to perform the obtaining and generating steps. The processors in both steps are recited with high level generality (i.e., as a computer processor performing a generic function) of such that it amounts no more than mere instructions to apply the exception using a generic processor component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor(s) to perform the mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer processor. 


Response to Arguments
	
Applicant’s amendment and argument filed on 04/27/2021 for the 103 rejections has been fully considered.  Applicant’s amendment and argument with respect to amended independent claim 2 and the dependent claims have been considered, and is persuasive.  Therefore, the art based 103 rejections are hereby withdrawn.  However, upon further consideration, a new subject matter eligibility (35 U.S.C. § 101) rejection is imposed on claims 2-6 for being directed to an abstract idea (a judicial exception), that fails to integrate into a meaningful practical application of exception, and without significantly more as has been explained in the rejection section.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM. 

CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M AMEEN/Examiner, Art Unit 1742